Citation Nr: 1122816	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hand arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1994 to April 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Ft. Harrison, Montana VARO.  In November 2006, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  This matter was previously before the Board in July 2007, at which time it was remanded for additional development. 


FINDING OF FACT

It is reasonably shown that the Veteran has bilateral hand arthritis of unspecified type that became manifest in service.


CONCLUSION OF LAW

Service connection for bilateral hand arthritis, unspecified type, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that he has bilateral hand arthritis that began in service. 

The service treatment records (STRs) show that the Veteran was seen in service for bilateral hand pain, which was considered possibly due to a degenerative type arthritis.  April 1996 right hand X-rays were interpreted as normal.  An October 2003 STR notes that the Veteran complained of pain in his hands.  The provider's assessment was "pain bilateral hands"; it was noted that the symptoms "sound like" arthritis.  Naprosyn was prescribed.  On March 2004 separation examination, the Veteran reported "arthritis"; the examiner's findings are illegible. 

On January 2004 VA examination (three months prior to separation from service), the Veteran reported "slight pain throughout [his] whole hand" which began approximately two years prior as very mild and had increased in severity.  He reported that both hands were affected about equally.  He denied any swelling, was able to wear his wedding ring, and had not noticed any particular changes with weather, except for worsening of discomfort in cold weather.  Activities that made the pain worse included typing and writing for prolonged periods of time.  He denied any numbness or loss of coordination of the hands.  He took Naprosyn (but expected he would have to discontinue the medication due to complications).  The examiner noted that, in the past, the problem was thought to be arthritis, though it was unclear exactly how that diagnosis was determined, and the examiner found no record in the claims file of any previous treatment for the hands.

On physical examination, the hands were grossly unremarkable.  The Veteran had normal grip strength bilaterally.  Flexion, extension, abduction, and adduction of the fingers were unremarkable.  Sharp/dull discrimination was unremarkable.  Light touch was normal.  Blanching refill was unremarkable.  There was no dermal irregularity.  The Veteran reported dull pain throughout his hands which was nonspecific and equal bilaterally.  X-rays of both hands were negative for arthritis, fracture, old or new trauma, or foreign body.  The assessment was of hand pain, arthritic by history with unremarkable examination.  Lab work was notable for a positive rheumatoid factor, which the examiner noted was "strongly suggestive of rheumatoid arthritis".  

In a February 2004 letter to the Veteran, the January 2004 VA examiner informed the Veteran that the lab work was suggestive of rheumatoid arthritis, "which most likely accounts for your hand pain".

On August 2004 addendum, the January 2004 VA examiner opined that "it is less likely than not that the [Veteran] has rheumatoid arthritis."  The examiner explained, "The [Veteran] has only 2 to 3 of the 4/7 American College of Rheumatology criteria required for diagnosis.  He had a positive RF, but this is seen in 5 to 10 percent of the normal population as a false positive.  The confounding feature of this case is that the patient is only 29 years old and may develop additional criteria in the future, but for now the diagnostic criteria are not met."

In the October 2004 rating decision on appeal, the RO denied service connection for bilateral hand arthritis because the evidence of record failed to show that a disability had been clinically diagnosed.

On September 2005 VA treatment, a chronic condition of "probable [rheumatoid arthritis" was noted.  The Veteran reported pain of the hands at all finger joints for approximately three years.  He denied any analgesia at that time.  Physical examination of the hands was negative except for mild enlargement of the right third proximal interphalangeal joint due to an old injury.  The assessment was rheumatoid arthritis, which did "not appear to be aggressive form at this time".

On April 2006 VA nurse practitioner examination, the Veteran denied any history of injury to the hands during service.  He reported that he developed bilateral hand pain along the knuckle joints towards the middle of his service; the pain became progressively worse with time.  He was treated in service with non-steroidal, anti-inflammatory drugs which caused recurrent nosebleeds, as a result of which he stopped medication for hand pain.  He reported a constant ache at a severity of 1 out of 10 along the knuckles of both hands.  He reported a pain flare at 3 out of 10 in severity associated with mild redness and swelling without heat, approximately once per month and typically lasting for one day.  He reported stiffness brought on by repetitive activity such as writing by hand or typing for more than 30 minutes at a time, but not in the morning when first waking up.  He denied any prolonged (lasting more than a couple of days) swelling in his knuckles.  He denied swelling or pain in other joints.  Flare pain was precipitated by "drastic weather changes"; during flare-ups of pain, he denied any decrease in hand function or in range of motion, stating that he does not even notice it most of the time.  He reported that he may have a maternal aunt with a history of rheumatoid arthritis.  He had not sought evaluation or treatment or sustained injury to his hands since the last VA examination.

On physical examination, the hands, thumbs, and fingers were without swelling, erythema or deformity.  There was no atrophy of the thenar eminence.  There was mild tenderness (though no swelling, bogginess or nodules) with palpation along the metacarpophalangeal joints of the bilateral hands.  The examiner noted the STRs cited above, the January 2004 VA examination report with addendum opinion, the February 2004 VA examiner's letter to the Veteran, and the September 2005 VA treatment record cited above.  The examiner stated that clinical features of rheumatoid arthritis include morning stiffness for at least one hour and present for at least six weeks; swelling of three or more joints for at least six weeks; swelling of the wrist, metacarpophalangeal or proximal interphalangeal joints for at least six weeks; symmetric joint swelling; hand X-ray changes typical of rheumatoid arthritis that must include erosions or unequivocal bony calcification; rheumatoid subcutaneous nodules; and rheumatoid factors.

Lab results were negative for rheumatoid factor.  X-rays of both hands were negative.  The examiner deferred offering an assessment and opinion until the completion of diagnostic testing.  In a July 2006 addendum, the April 2006 VA examiner stated, with no further explanation, "There is insufficient evidence to warrant diagnosis of rheumatoid arthritis at this time."

At the November 2006 videoconference Board hearing, the Veteran testified that he had hand pain, which had been treated with Naprosyn, which resulted in nose bleeds, and was therefore stopped.  He testified that he experiences swelling, redness, and pain in his knuckles, and the pain increases about twice per month.  He reported that he had not been afforded an examination by a rheumatologist.

In July 2007, the matter was remanded for additional development and a specialist examination by a rheumatologist.

On October 2009 VA rheumatologist examination, the Veteran reported the onset of bilateral hand pain, especially at night, in approximately 2003.  He denied any trauma prior to the onset of the pain.  He reported that he worked as a police officer in the missile field, which required much typing, for five years; he reported that his fingers were stiff and had a dull ache at times.  He reported that his fingers swelled approximately once or twice per month, especially during bad weather.  He reported a constant aching pain at a level of 1 out of 10 in severity on most days; increasing to 3 or 4 out of 10 on bad days.  The joints usually involved were the proximal interphalangeal joints and the distal interphalangeal joints, less so the metacarpophalangeal joints.  He had not noticed any loss of strength or dexterity.  He denied any history of surgery, trauma, or neoplasm to the hands.  He denied any treatment of his joint pain with medication.  He reported being employed as a scrub tech in an operating room, with no difficulty functioning at his job.  He denied any problems performing activities of daily living independently.  He reported that the flare-ups that result in pain do not result in limitation of motion or any functional impairment.  The only precipitating factor noted was cold, and the flare-ups resolved spontaneously without medication or other treatment.  The examiner cited earlier records of treatment and evaluation, including the October 2003 prescription of naproxen, the January 2004 VA examination that included a positive rheumatoid factor, the February 2004 letter to the Veteran regarding probable rheumatoid arthritis, and normal X-ray results from April 1996 and 2006.

On physical examination, the Veteran had full range of motion of all of his finger joints, which was tested after at least three repetitive motions.  There was no associated pain, weakness, lack of endurance or fatigue with repetitive use.  There was no synovitis of any joints of the wrists or fingers.  There was bony enlargement of the second and third proximal interphalangeal joints of the right hand compared with the left, and the right second proximal interphalangeal joint was tender to palpation.  He could make a full fist with both hands.

The examiner noted the onset of bilateral hand pain in 2003 with no history of trauma, although the Veteran was using his hands repetitively at the time; daily pain in the hands with occasional flare-ups of worse pain; and a positive rheumatoid factor, with a family history of rheumatoid arthritis that "may account for the positive rheumatoid factor".  The examiner found that the Veteran did not meet the American College of Rheumatology diagnostic criteria for rheumatoid arthritis.  However, as the Veteran experienced joint pain and occasional inflammation, the examiner found this to be consistent with arthritis of unspecified type.  The examiner stated, "The possibility includes early osteoarthritis given the distribution of joints involved.  On a more likely than not basis, this is related to his military service since it began while he was in the service performing repetitive tasks."  The examiner concluded, "Therefore in summary, this patient does have a chronic hand disability, that is arthritis which is more likely than not, related to his service."

The Board finds that the October 2009 VA examination report is adequate for rating purposes.  It was performed by a medical professional who conducted a thorough examination of the Veteran, reviewed the record, including prior reports/opinions, and explained the rationale for the opinion offered.

It is not in dispute that the Veteran has consistently (since 2003, while he was in service) complained of bilateral hand pain.  Service connection for the claimed disability has been denied essentially on the basis that examiners have been unable to assign a conclusive diagnosis of rheumatoid arthritis (because the criteria for such diagnosis were not met) or degenerative arthritis (because X-rays have been negative).  However, the overall disability picture presented reflects that the examiners and the Veteran's treatment providers, for the most part, share a belief that he nonetheless has some sort of chronic hand disability that waxes and wanes and is not yet clearly defined, but to which the October 2009 examining rheumatologist assigned a diagnosis of arthritis of unspecified type (and opined that it is more likely than not related to his service).  

In summary, all of the requirements for establishing service connection are met.  It is reasonably shown that the Veteran has a chronic bilateral hand disability which had its onset (was incurred) in service.  Accordingly, service connection for bilateral hand arthritis, unspecified type, is warranted.   .


ORDER

Service connection for bilateral hand arthritis, unspecified type, is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


